PER CURIAM.
Charles H. Hester, appellee, recovered a judgment for $500 against General Motors Corporation as damages arising from a breach of the manufacturer’s warranty on a new truck sold. Appellant insists that there was insufficient evidence to warrant the submission of the case to the jury.
The record has been read and examined. No error was committed by the trial court in overruling appellant’s motions for a directed verdict and for a judgment notwithstanding the verdict.
The motion for appeal is overruled and the judgment is affirmed.